Citation Nr: 1760736	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral eye condition, to include as secondary to lung cancer.

2. Entitlement to service connection for joint condition, to include as secondary to lung cancer.

3. Entitlement to a compensable initial rating prior to November 22, 2013, and to an increased rating in excess of 10 percent from November 22, 2013, forward for tinea versicolor, claimed as rash and fungal growth.

4. Entitlement to effective date earlier than April 26, 2010, for the initial grant of service connection for tinea versicolor, claimed as rash and fungal growth.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and February 2015 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

Although the Veteran asserts a claim for entitlement to an earlier effective date for the grant of service connection for tinea versicolor, the Veteran also asserts that the April 8, 2014, rating decision is clearly and unmistakably in error (CUE) in failing to grant service connection for the skin condition from the date of the Veteran's original claim, June 5, 1997, the date of his original claim for service connection. See June 2015 Motion to Revise Based on Clear and Unmistakable Error. However, CUE only applies to previous determinations that are final and binding. 38 U.S.C.A. § 5109A (West 2014); 38 U.S.C.A. § 3.105 (a). Because the April 2014 decision is presently on appeal and is not final, CUE does not apply here. 

In November 2014, the Board reopened and remanded the issues of entitlement to service connection for lung cancer, to include as due to exposure to contaminated water at Camp Lejeune, and entitlement to service connection for hypertension. The Board also remanded the issues of entitlement to service connection for heart disorder, to include as due to exposure to contaminated water at Camp Lejeune and/or as secondary to lung cancer, and entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to contaminated water at Camp Lejeune and/or as secondary to lung cancer. However, as the RO has not yet readjudicated the claims and issued a supplemental statement of the case, the case has not been returned to the Board for further appellate consideration and the claims are not currently before the Board on appeal. It is noted a hearing before a Veterans Law Judge was held in September 2014 with respect to these issues and the case will be returned to that Judge after the development is completed.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issues of entitlement to service connection for bilateral eye condition, to include as secondary to lung cancer, and entitlement to service connection for joint condition, to include as secondary to lung cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. On June 5, 1997, the Veteran submitted a claim for entitlement to service connection for a rash and fungal growth.

2. The RO denied the Veteran's claim for entitlement to service connection for a fungal growth in a rating decision issued in August 1997.

3. Within a year of the August 1997 rating decision, the Veteran submitted new and material evidence relating to the previously denied claim that was not considered.

4. The Veteran filed a Statement in Support of Claim in April 26, 2010, requesting a new claim for a rash, and in an April 2014 rating decision, service connection was granted with an effective date of April 26, 2010.

5. The initial August 1997 rating decision never became final, and the Veteran's original claim for service connection for a rash and fungal growth remained pending from June 5, 1997.

CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 5, 1997, for the award of service connection for tinea versicolor, claimed as rash and fungal growth, are met. 38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.156 (b), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Because the Veteran's claim for entitlement to an earlier effective date for the initial grant of service connection for tinea versicolor is granted in full under the law and the facts are not in dispute, as discussed below, discussion regarding the duties to notify and assist as to this matter is not necessary. 

II. Earlier Effective Date

The Veteran contends the Veteran is entitled to an earlier effective date for the initial grant of service connection for tinea versicolor, claimed as rash and fungal growth.

For the following reasons, the Board finds that the initial August 1997 rating decision never became final and an earlier effective date is warranted.

As a general rule, the effective date of an evaluation and award of VA disability compensation, based on an original claim or a request to reopen a claim, is the date of receipt of the claim or request or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i), (r) (2016); see Sutton v. Nicholson, 20 Vet. App. 419, 422 (2006). Subject to certain exceptions, it is also the rule that, when an RO properly notifies a claimant as to its decision on a claim, that decision becomes final if an appeal is not properly perfected. 38 C.F.R. § 20.1103 (2016); see 38 U.S.C.A. § 7105 (c).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claims to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations. See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

An initial claim remains pending when a claimant submits new evidence during the one-year appeal period because VA has "an express regulatory obligation to make a determination regarding the character of the new evidence the appellant submitted" under 38 C.F.R. § 3.156 (b). Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014). The Federal Circuit "reaffirmed that, under § 3.156(b), the VA must provide a determination that is directly responsive to the new submission and that, until it does so, the claim at issue remains open." Id. 

A pending claim is an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160 (c) (2016). The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it. Norris v. West, 12 Vet. App. 413, 422 (1999). The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper. Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

In this case, In  June 1997the Veteran filed a VA Form VA 21-526 Veteran Application for Compensation or Pension, claiming entitlement to service connection for a "fungus growth on upper body that swells in heat." In an August 1997 rating decision, the RO denied the claim, stating that "[a]lthough there is a record of treatment in service for rash under both arms, no permanent residual or chronic disability subject to service connection is shown by service medical records or demonstrated by evidence following service." The RO continued, explaining that "[i]n order to establish a well-grounded claim, it is necessary to provide evidence which demonstrates a permanent residual or chronic disability."

In October 1997, the Veteran submitted additional private treatment records. A July 1997 private treatment record indicates that the Veteran reports that he was stationed in Okinawa in 1961, and that at the time he contracted a skin rash, which "has subsequently been biopsied and called tinea." The Veteran further reported that exposure to the sun causes a flare up of the rash. The private treatment records also include a July 1997 examination, which states that "[t]he patient has a very extensive mildly discolored, pinkish rash over most of his anterior trunk and part of his upper arms which he claims to be diagnosed as tinea rubrum."

The record reflects that the RO did not acknowledge this statement as either a notice of disagreement or as new, relevant evidence submitted within the one year period following a rating decision. Subsequently, the RO did not issue a rating decision or otherwise consider this statement.

In April 26, 2010, VA received a Statement in Support of Claim, which requested a new claim for the issue of "rash call over body." In an October 2010 rating decision, the RO denied the Veteran's claim, and the Veteran filed a Notice of Disagreement in October 2010. In April 2014 rating, the RO issued another rating decision granting service connection for tinea versicolor (claimed as rash and fungal growth previously), with an effective date of April 26, 2010. In December 2014, the Veteran filed a notice of disagreement with the effective date assigned in the April 2014 rating decision. 

On review, the Board finds the appropriate effective date for entitlement to service connection for tinea versicolor, claimed as rash and fungal growth is the day of the original claim, June 5, 1997. The record shows that the Veteran's claim for service connection was received on June 5, 1997, and the claimed disability was present. The private medical treatment records received October 1997 constituted new and material evidence which should have resulted in the readjudication of his claim for service connection. 

VA has an express regulatory obligation to make a determination regarding the character of newly submitted evidence. An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156 (b). See Beraud, supra; Mitchell v. McDonald, 27 Vet. App. 431 (2015). As the RO did not readjudicate the claim, it remained pending. In light of the above, and the fact that the initial claim is still pending, the appropriate effective date is the day the Veteran's original claim, June 5, 1997. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.156 (b).


ORDER

An effective date of June 5, 1997, for the initial grant of service connection for tinea versicolor, claimed as rash and fungal growth, is granted.


REMAND

In a December 2014 Statement in Support of Claim, the Veteran asserts that he has a current joint condition and a bilateral eye condition. The Veteran explains that after chemotherapy for his lung cancer, his joints started to ache constantly. Additionally, he explains that during his chemotherapy for his lung cancer, he began to have visual impairments. In a March 2015 Notice of Disagreement, the Veteran also asserts that his claimed eye condition and joint condition are due to exposure to contaminated water at Camp Lejeune. 

The Veteran has not been afforded a VA examination for the Veteran's claims for service connection for his bilateral eye condition or his joint condition. McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon, 20 Vet. App. at 79. With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. Id. at 83.

Here, there is evidence that the Veteran has persistent symptoms of joint pain and visual impairments, to include cataracts, three retina detachments on the left eye, and retinal detachment on the right eye. The Veteran's military records confirmed service at Camp Lejeune. Furthermore, the Veteran's service treatment records indicate myopia and the use of reading glasses. As to the Veteran's joints, the Veteran's September 1962 service treatment records note a cold with back aches and generalized aches and pains. Given his current disabilities and/or symptoms and his service treatment records together with his military personnel records, there is an indication that his bilateral eye and joint conditions may be associated with his service. Thus, the evidence meets the low threshold for the third factor set forth in McLendon, 20 Vet. App. at 83. As there is no medical opinion or other nexus evidence linking the current joint and bilateral eye conditions and the Veteran's service, to include exposure to contaminated water at Camp Lejeune, or to lung cancer, to include as due to treatment for lung cancer, there is insufficient medical evidence to make a decision on the claim. As such, the elements of McLendon are met in this case and VA examinations are required to determine the likely etiology of the Veteran's bilateral eye and joint conditions.  The Board recognizes that service connection for lung cancer is not currently in effect.  As noted in the Introduction, in November 2014, the Board reopened and remanded the issue of entitlement to service connection for lung cancer, to include as due to exposure to contaminated water at Camp Lejeune, and the RO has not readjudicated the claim and issued a supplemental statement of the case. The November 2014 Board Remand directed a new examination an opinion to determine the etiology of the Veteran's lung cancer. 

Last, the Board remands the issue of entitlement to a compensable initial rating prior to November 22, 2013, and an increased rating in excess of 10 percent from November 22, 2013, forward for tinea versicolor, claimed as rash and fungal growth. The Board remands this matter to allow the RO to adjudicate the issue with application of the above Order granting an earlier effective date of June 5, 1997 for the initial grant of service connection for tinea versicolor, claimed as rash and fungal growth. The Veteran's tinea versicolor is currently rated non-compensable, effective April 26, 2010, and 10 percent, effective November 22, 2013, however, a rating has not been assigned for the period prior to April 26, 2010. Because the RO has not yet adjudicated the Veteran's claim with application of the assigned earlier effective date of June 5, 1997, the Board has no jurisdiction over the issue. Thus, this matter must be referred to the RO for appropriate consideration and action. 38 C.F.R. § 19.9 (b) (2017).

Upon remand, the Board directs the RO to schedule the Veteran for a VA examination of his service-connected tinea versicolor to determine the severity of the skin disability. The VA examiner is also directed to address the severity of the Veteran's tinea versicolor during flare-ups. See February 2014 VA examination report (indicating that the Veteran experiences flare-ups during warm weather, with flare-ups consisting of rashes that swell and become uncomfortable). The VA examiner should also address the Veteran's April 2015 statement, asserting that "[a]fter being checked by the VA it was acknowledged [sic] rash was over 50 percent of my body."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the case file any outstanding medical records (private and/or VA) identified and authorized for release by the Veteran. Should they exist, associate such with the electronic claims file. 

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate VA examiner to ascertain the nature and etiology of the Veteran's bilateral eye condition. A copy of this Remand and the claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a.) Identify any bilateral eye disabilities.

b.) As to each identified eye disability, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's eye disability was caused by lung cancer, to include as due to treatment for lung cancer?

c.) If the lung cancer did not cause the eye disability(ies), is it at least as likely as not (a fifty percent probability or greater) that the eye disability(ies) was/were aggravated by lung cancer, to include as due to treatment for lung cancer?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the. aggravation and determine what degree of additional impairment is attributable to aggravation of the eye disability by lung cancer. 

d.) If not, is it at least as likely as not (a fifty percent probability or greater) that the eye disability(ies) had its/their onset in service or is/are otherwise etiologically related to the Veteran's service, to include as due to exposure to contaminated water at Camp Lejeune?
 
A detailed rationale supporting the examiner's opinions should be provided. In forming the opinions, the examiner must consider the Veteran's lay statements.

In rendering the requested opinion, the examiner is to consider the Veteran's service treatment records noting myopia and use of reading glasses. The examiner is also to consider the Veteran's conceded service at Camp Lejeune, as noted in his military personnel records.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed. knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After undertaking the development listed in directive (1) to the extent possible, schedule the Veteran for a VA examination with an appropriate VA examiner to ascertain the nature and etiology of the Veteran's joint condition. A copy of this Remand and the claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a.) Identify any joint disabilities.

b.) As to any identified joint disability, it at least as likely as not (a fifty percent probability or greater) that the Veteran's joint disability was caused by lung cancer, to include as due to treatment for lung cancer?

c.) If the service-connected lung cancer did not cause the joint disability(ies), is it at least as likely as not (a fifty percent probability or greater) that the joint disability(ies) was/were aggravated  by lung cancer, to include as due to treatment for lung cancer?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the. aggravation and determine what degree of additional impairment is attributable to aggravation of the joint disability by lung cancer. 

d.) If not, is it at least as likely as not (a fifty percent probability or greater) that the joint disability(ies) had its/their onset in service or is/are otherwise etiologically related to the Veteran's service, to include as due to exposure to contaminated water at Camp Lejeune?
 
A detailed rationale supporting the examiner's opinions should be provided. In forming the opinions, the examiner must consider the Veteran's lay statements.

In rendering the requested opinion, the examiner is to consider the Veteran's September 1962 service treatment record noting a cold with joint pains. The examiner is also to consider the Veteran's conceded service at Camp Lejeune, as noted in his military personnel records.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed. knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After undertaking the development listed in directive (1) to the extent possible, schedule the Veteran for a VA examination with an appropriate VA examiner to ascertain the severity of the Veteran's service-connected tinea versicolor. A copy of this Remand and the claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report.

The examiner should describe the area(s) of the body affected by the tinea versicolor, to include the percentage of the entire body affected, as well as the percentage of exposed area(s) affected.

The examiner is to address the Veteran's April 2015 statement asserting ,"After being checked by the VA it was acknowledged rash was over 50 percent of my body."

The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy, such as corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior twelve-month period.

The examiner should also specify whether the Veteran has any functional impairment associated with his tinea versicolor, to include any impact of the disability on the Veteran's social and/or occupational ability.

The examiner is directed to document the symptoms of the Veteran's tinea versicolor based on his description of his symptoms during a flare-up. The examiner's report is to address the severity of the Veteran's tinea versicolor during flare-ups, to include (to the extent possible) the percentage of the entire body affected, as well as the percentage of exposed area(s) affected during flare-ups. The examiner is to consider the Veteran's assertions of worsening in the warm weather and in the sun, causing the rashes to "swell and become uncomfortable." See February 2014 VA examination report. 

5. Ensure that the examination reports are adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary and after adjudication of any relevant intertwined issues, readjudicate the Veteran's claims with consideration of the additional evidence of record and with application of the Board's above Order granting an earlier effective date of June 5, 1997 for the Veteran's service-connected tinea versicolor.

6.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


